Case 3:19-cv-07651-EMC Document 10-1 Filed 11/21/19 Page 1 of 1

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.

BE IT REMEMBERED, that at the Supreme Judicial Court holden at Boston

within and for said County of Suffolk, on the thirteenth

day of January A.D. 1977 _ , said Court being the highest

Court of Record in said Commonwealth:

William F. Lee

 

being found duly qualified in that behalf, and having taken and subscribed

the oaths required by law, was admitted to practice as an Attorney, and, by virtue
thereof, as a Counsellor at Law, in any of the Courts of the said Commonwealth:
that said Attorney is at present a member of the Bar, and is in good standing

according to the records of this Court*.

In testimony whereof, I have hereunto set my hand and affixed the

seal of said Court, this twenty-third day of October

in the year of our Lord two thousand and nineteen.

 

MAURA S. DOYLE, Clerk

 

* Records of private discipline, if any, such as a private reprimand imposed by the Board of Bar Overseers or by any court, are not covered by this certification.

X3116
